DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
3.	The Office has relied upon national phase publication US 2017/0358759 A1 as the English equivalent of WIPO publication WO 2016/072809 A1 (herein referred to as “Lee et al.”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite variable “X” which is nowhere defined.  The Office has interpreted X to refer to a halide.  
	Corrections are required.

6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “at a molar ratio of about 1:15.”  However, the precise scope of the limitation remains indefinite due to the term “about.”
	Corrections are required.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gil-Escrig et al. (Chem. Commun.  2015, 51, page 569) in view of Moon et al. (US 2016/0268510 A1).
	Gil-Escrig et al. discloses a hybrid-inorganic methyl-ammonium lead iodide (CH3NH3PbI3) perovskite-based light-emitting diode (optoelectronic device):

    PNG
    media_image1.png
    130
    182
    media_image1.png
    Greyscale

((a), Fig. 1) comprising a film of perovskite material (CH3NH3PbI3).  However, Gil-Escrig et al. does not explicitly disclose the polymers as recited by the Applicant.
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition (“uniformly mixed”) of at least one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form a solution comprising the perovskite material; the solution is coated onto a substrate and then heat 3NH3PBI3 perovskite in the device as disclosed by Gil-Escrig et al. (wherein the layer is formed via coating method as disclosed by Moon et al.).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]). 

10.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2016/072809 A1) in view of Moon et al. (US 2016/0268510 A1).
	Lee et al. discloses the following light-emitting perovskite nanoparticle device:

    PNG
    media_image2.png
    285
    628
    media_image2.png
    Greyscale

(Fig. 12D) comprising substrate (10), first electrode (20), conductive layer (31), buffer layer (32), light-emitting layer (40), and second electrode (50); the conductive and buffer layers comprises PEDOT:PSS and fluorine-based polymers, respectively, ([0157], [0207]); there exists a hole-transporting layer (on top of layer 30) comprising polymers such as TFB and the like ([0252], [0255]).  The perovskite includes CH3NH3PbBr3 and CsPbBr3 (comprising PbBr3 and CsBr within its structure within the recited molar ratio) ([0283], [0291]).  Lee et al. discloses coating the substrate using a solution (“solution 
	Moon et al. discloses an electronic device comprising a photoactive layer of perovskite ([0011]).  Moon et al. discloses the addition (“uniformly mixed”) of at least one of PEO and PVP to the layer comprising the perovskite material to facilitate creation/flow of charges and improve film-forming properties ([0077]).  Moon et al. discloses the use of polar organic solvents such as DMF and DMSO to form a solution comprising the perovskite material; the solution is then coated onto a substrate and then heat treated to form a thin film ([0088]).  It would have been obvious to incorporate PEO and/or PVP to the layer comprising the perovskite material in the device as disclosed by Lee et al. (wherein the layer is formed via coating method as disclosed by Moon et al.).  The motivation is provided by the disclosure of Moon et al., which teaches that the addition of such materials facilitates the creation/flow of charges and improve film-forming properties ([0077]).  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786